Wade, J.
1. “Proof, on the trial of one accused of keeping liquor for illegal sale, that the accused made an illegal sale of liquor is sufficient to show that the liquor sold was kept on the particular occasion for the purpose of illegal sale.” Reese v. Newnan, 120 Ga. 198 (47 S. E. 560). “Such a sale shows conclusively that at least the liquor sold was kept on the particular occasion for the purpose of illegal sale.” Rooney v. Augusta, 117 Ga. 709 (45 S. E. 72). See also Robinson v. Americus, 121 Ga. 180-182 (48 S. E. 924); Sawyer v. Blakely, 2 Ga. App. 159 (2) (58 S. E. 399); Coggins v. Griffin, 5 Ga. App. 1 (62 S. E. 659); Cooper v. Fort Valley, 13 Ga. App. 169 (78 S. E. 1097); Rice v. Eatonton, 15 Ga. App. 505 (83 S. E. 868-869).
2. Where a petition for certiorari contains no assignment of error except the general assignment that the conviction is without evidence to support it, and the evidence, though slight, was sufficient to support the finding of the recorder, this court will not disturb the judgment of the superior court in overruling the certiorari.

Judgment affirmed.


Broyles, J., disqualified.